Title: From James Madison to John G. Jackson, 21 April 1809
From: Madison, James
To: Jackson, John G.


Dear SirWashington Apl. 21. 1809
The inclosed paper contains the result of what has passed between Mr. Smith & Mr. Erskine. You will see that it puts an end to the two immediate difficulties with G. B. and has the air of a policy in her, to come to a thorough adjustment. It remains to be seen whether the pride or the prudence of France is to prescribe the course which she will take in consequence of this new state of things. We have nothing from abroad, nor at home, more than is afloat in the Gazettes. Yrs. respectfully & Affecely.
James Madison
